Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 1 of 34 PageID #:6




                   Exhibit 1
         Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 2 of 34 PageID #:7


                                                                                    FILED
                                                                                    4/13/2020 3:49 PM
                    IN THE CIRCUIT COURT OF COOK COUNTY, imNOIS                     DOROTHY brown
                        COUNTY DEPARTMENT, CHANCERY DIVISION    CIRCUIT CLERK
                                                                                    COOK COUNTY, IL
CM
CM
CO                                                                                      9067743
CO
o
X
o     • AMBASSADOR ANIMAL HOSPITAL, LTD., )
8
8       individually and as the representative of a )
CL
        class of similarly-situated persons,        )
G>                                                       )
CO

8                                   Plaintiff.           )
                                                                      2020CH03822
8                                                        )      No.
CO
                      v.                                 )
(li                                                      )
K
<
O       HILL’S PET NUTRITION, INC,                       )
o
UJ                                                       )
E
                                    Defendant.           )



                                   CLASS ACTION COMPLAINT

              Plaintiff, Ambassador Animal Hospital, Ltd. (“Plaintiff’), brings this action on

       behalf of itself and all other persons similarly situated and, except as to those

       allegations pertaining to Plaintiff or its attorneys, which allegations are based upon

       personal knowledge except as stated otherwise, allege the following upon information

       and belief against defendant, Hill’s Pet Nutrition, Inc. (“Hill’s” or “Defendant”):

                                   PRELIMINARY STATEMENT

              1.     On behalf of itself and the class, Plaintiff seeks statutory damages and

       other relief from Defendant’s practice of sending unsolicited advertisements by

       facsimile.

              2.     Defendant has sent advertisements by facsimile in an attempt to market

       or sell property, goods,.or services.




                                                                        •>
       Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 3 of 34 PageID #:8




            3.     The federal Telephone Consumer Protection Act. 47 USC § 227 (the

CM
CM
CO
     “TCPA”), prohibits any person or entity from sending or having an agent send any
CO
O
X
a    “unsolicited advertisement” by facsimile (“junk faxes” or “unsolicited faxes”).
8
8
5
Q_
            4.     The TCPA mandates that if a person or entity sends an otherwise-
CO

8    unsolicited advertisement by facsimile to a fax recipient with which the sender has
8
?5
     an “established business relationship,” then the sender must include a specific, clear,
di
t—
<
Q    and conspicuous opt-out notice.on the first page of the advertisement. See 47 U.S.C.
Q
UJ
E
     § 227 (b) (2) (D); and 47 C.F.R. § 64.1200 (a) (4) (iii).

            5.     The TCPA provides a private right of action and provides minimum

     statutory damages of $500 per violation. If the Court finds the advertisements were

     sent knowingly or willfully, then the Court can increase the damages up to three

     times $500.

            6.     Unsolicited faxes damage their recipients. An unsolicited fax wastes the

     recipient’s valuable time that would have been spent on something else. A junk fax

     interrupts the recipient’s privacy. Unsolicited faxes tie up telephone lines, prevent

     fax machines from receiving authorized faxes, prevent their use for authorized

     outgoing faxes, use paper and ink toner for the sender’s marketing purposes, cause

     undue wear and tear on the recipients’ fax machines, and require additional labor to

     attempt to discern the source and purpose of the unsolicited message.

           7.      On behalf of itself and all others similarly situated, Plaintiff brings this

     case as a class action asserting claims against Defendant under the TCPA and the

     common law of conversion.




                                                  2
        Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 4 of 34 PageID #:9




              8.    Plaintiff seeks an award of statutory damages for each violation of the

CM
CM
00
      TCPA.
CO
o
X
o                           PARTIES. JURISDICTION AND VENUE
8
8
CL
              9.    Plaintiff is an Illinois corporation with its principal place of business in
?
CO

8     Oak Park, Illinois.
8
CO

•O’
              10.   Defendant is a Delaware corporation with its principal place of business
LU
H
<
o     in Kansas.
Q
UJ
LL
              11.   Jurisdiction is conferred by 735 ILCS 5/2-209 in that Defendant has

      transacted business in Illinois, and/or committed tortious acts in Illinois related to

      the matters complained of herein. Venue is proper in Cook County pursuant to 735

      ILCS 5/2-101, etseg. because Defendant is not a resident of Illinois, and because some

      of the tortious acts complained of occurred in Cook County, Illinois. Specifically, some

      of the illegal faxing, alleged herein took place in Cook County, Illinois.

                                               FACTS

              12.   Defendant is a pet nutrition company.

              13.   On information and belief, Defendant has sent thousands of

      advertisements in fax broadcasts to one or more lists of targeted recipients

      throughout the United States and throughout the class period alleged herein.

      Plaintiff received at least two of them, one in March 2018 and one in May 2018, true

      and correct copies of which are attached as Exhibit A.

              14.   Exhibit A and other faxes sent by or on behalf of Defendant advertised

      property, goods, or services available for purchase from Defendant.




                                                  3
       Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 5 of 34 PageID #:10




                15.    Plaintiff is among the persons to whom Defendant sent advertisements

CN
CN
00
      by fax.
CO
O
X
o               16.    Plaintiff did not expressly invite or give permission to receive
8
8
2
Q_
      Defendant’s advertisements by fax.
9
CO

8               17.    Defendant’s faxes did not contain the opt-out notice required by the
8
CO

o-    TCPA. See, e.g., Exhibit A.
lli
<
D               18.    On information and belief, Defendant sent faxes to Plaintiff and more
O
UJ
ul
      than 39 other recipients without their prior express permission or invitation, and

      without the opt-out notice required on faxes sent to persons with whom Defendant

      can demonstrate an “established business relationship.” This allegation is based, in

      part, on the fact that Plaintiff never expressly invited or permitted anyone to send

      the subject fax advertisements to them, that the faxes attached as Exhibit A are

      generic, form faxes, that sending advertisements by fax is an inexpensive way to

      reach a wide audience, and that the faxes attached as Exhibit A have no opt-out

      notice.

                             CLASS REPRESENTATION ATJ.EGATTONS

                19.    Plaintiff brings this action as a class action on behalf of itself and a class

      of all others similarly-situated as members of the class, and initially defined as

      follows^

                All persons sent at least one telephone facsimile message (a “fax”): (l)
                on or after April 13, 2016; (2) from or on behalf of Hill’s; (3) advertising
                property, goods, or services of Hill’s; (4) without the fax recipient’s prior
                express invitation or permission; and (5) without the clear and
                conspicuous opt-out notice required by 47 C.F.R. § 64.1200 (a) (4) (iii).




                                                      4
       Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 6 of 34 PageID #:11




      Plaintiff anticipates modifying the proposed class definition—including proposing

CN
CM
CO
      subclasses if appropriate—after discovery about the scope of Defendant’s fax
CO
O
X
o     advertising practices as well as discovery as to any potential affirmative defenses
8
8
5
Q_
      Defendant may plead.
§
CO

8            20.    Excluded from the class are Defendant, any entity in which Defendant
8
CO
c
’3'   have a controlling interest, Defendant’s employees, officers, and directors,
iii
h-
<
Q     Defendant’s legal representatives, heirs, successors, and assigns, and any Judge
o
LLj
£E
      assigned to this action, and his or her family.

             21.    On information and belief, Defendant’s fax advertising campaigns

      involved other, substantiallysimilar advertisements also sent without the opt-out

      notice required by the TCPA. Plaintiff intends to locate those advertisements in

      discovery. Exhibit B. a Demand for Preservation of All Tangible Documents Including

      Electronically Stored Information.

             22.   This action is brought, and may properly be maintained as, a class action

      under 735 ILCS 5/2-801. This action satisfies the class action prerequisites because

      the class is too numerous for individual joinder, common questions of law or fact

      predominate over individual questions, the representative parties and their attorneys

      will fairly and adequately protect the interests of the entire class, and this class action

      is an appropriate method for the fair and efficient adjudication of the controversy.

             23.   Numerositv/Impracticalitv of Joinder-' On information and belief, the

      class includes more than thirty-nine persons and, thus, is so numerous that joinder

      of all members is impracticable. The precise number of class members and their -




                                                  5
       Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 7 of 34 PageID #:12




      identities are unknown to Plaintiff, but can be obtained from Defendant's records or

CM
CM
CO
      the records of third parties.
CO
O
X
CJ           24.   Questions of Law or Fact Common to the Class- There is a well-defined
8
8
2
Q_
      community of interest and common questions of law and fact that predominate over
§
CO

8     any questions affecting only individual members of the class. These common legal
■8
?5
O’
      and factual questions, which do not vary from one class member to another, and
lii
                                                r
h-
<
Q     which may be determined without reference to the individual circumstances of any
Q
LLj
E
      class member, include, but are not limited to the following:

                   a.     Whether Defendant sent unsolicited advertisements by fax;

                   b.     Whether     Defendant’s       faxes   advertised   the   commercial

            availability or quality of any property, goods, or services;

                   c.     The manner and method Defendant used to compile or obtain the

            list(s) of fax numbers to which they sent advertisements by fax;

                   d.     Whether Defendant faxed advertisements without first obtaining

            the recipients’ express permission or invitation;

                   e.     Whether Defendant included clear and conspicuous opt-out

            notices on its faxed advertisements, including all content the TCPA requires;

                   f.     Whether Defendant is directly or vicariously liable for violating

            the TCPA;

                   g-     Whether Plaintiff and the other class members are entitled to

            statutory damages;




                                                    6
       Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 8 of 34 PageID #:13




                    h.     Whether     Defendant        should    be   enjoined   from     faxing

CN
<N
CO
             advertisements in the future!
CO
O
X
o                   l.     Whether the Court should award trebled damages! and
S
8
5
CL                  J-     Whether    Defendant’s       conduct    constituted    common     law
§
CO
             conversion.
8
CO

rr           25.    Fair and Adequate Representation! Plaintiff will fairly and adequately
LU.
<
Q     protect the interests of the class. Plaintiff does not have any interests adverse to the
Q
UJ

•E    class. Plaintiff has retained counsel who are experienced in class action litigation          t



      generally and the TCPA specifically.

             26.    Appropriateness! A class action is an appropriate method for the fair

      and efficient resolution of this controversy. Plaintiff envisions no difficulty in the

      management of this case as a class action.

                                    COUNT I
                  TELEPHONE CONSUMER PROTECTION ACT. 47 U.S.C. S 227

            27.     Plaintiff incorporates the preceding paragraphs as though fully set forth

      herein.

            28.     Plaintiff brings Count I on behalf of itself and a class of similarly-

      situated persons.

            29.     The TCPA prohibits the “use of any telephone facsimile machine,

      computer or other device to send an unsolicited advertisement to a telephone -

      facsimile machine....” 47 U.S.C. § 227 (b) (l).

            30.     The TCPA defines “unsolicited advertisement,” as “any material

      advertising the commercial availability or quality of any property, goods, or services



                                                 7
       Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 9 of 34 PageID #:14




      which is transmitted to any person without that person’s express invitation or

CM
CM
00
      permission.” 47 U.S.C. § 227 (a) (4).
CO
o
I
o            31.    The TCPA provides:
g
g
5
CL
                           3.    Private right of action. A person may, if
                    otherwise permitted by the laws or rules of court of a state,
CO

g                   bring in an appropriate court of that state:
g
?5
rr                               (A)    An action based on a violation of this
ii                         subsection or the regulations prescribed under this
<
Q                          subsection to enjoin such violation,
Q
LLJ

C
                                  (B)     An action to recover for actual
                           monetary loss from such a violation, or to receive
                           $500 in damages for each such violation, whichever
                           is greater, or

                                  (C)    Both such actions.

      47 U.S.C. § 227 (b) (3).

             32.    In relevant part, the TCPA states that “[t]he [Federal Communications]

      Commission shall prescribe regulations to implement the requirements of this

      subsection ... in implementing the requirements of this subsection, the Commission

      shall provide that a notice contained in an unsolicited advertisement complies with

      the requirements under this subparagraph only if . . . (i) the notice is clear and

      conspicuous . . .” 47 U.S.C. § 227 (b) (2) (D) (i).

             33.    Additionally, “a notice contained in an unsolicited advertisement

      complies with the requirements under this subparagraph only if . . . (ii) the notice

      states that the recipient may make a request to the sender of the unsolicited

      advertisement not to send any future unsolicited advertisements to a telephone

      facsimile machine or machines and that failure to comply, within the shortest



                                                   8
           Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 10 of 34 PageID #:15




          reasonable time, as determined by the Commission, with such a request meeting the

CM
CM
00
          requirements under subparagraph (E) is unlawful. .         47 U.S.C. § 227 (b) (2) (D) (ii).
CO
O
X
o         The shortest reasonable time has been determined to be thirty (30) days. 47 C.F.R. §
S
8
2
Q_
          64.1200 (a) (4) (iii) (B).
CO

8                    34.   The opt-out notice must also include “a domestic contact telephone and
8
55
■O’
          facsimile number for the recipient to transmit such a request to the sender” as well
LU

<
Q     ,   as a “cost-free mechanism for a recipient to transmit a request pursuant to such notice
Q
UJ
E
          . .   47 U.S.C. § 227 (b) (2) (D) (iv).

                  35.      “A notice contained in an unsolicited advertisement complies with the

          requirements under this subparagraph only if . . . (v) the telephone and facsimile

          machine numbers and the cost-free mechanism . . . permit an individual or business

          to make such a request at any time on any day of the week.” 47 U.S.C. § 227 (b) (2)

          (D) (v).

                  36.      The FCC’s regulations of opt-out notices on facsimile advertisements are

          set forth at 47 C.F.R. § 64.1200 (a) (4) (iii)

                  37.      The Court, in its discretion, can treble the statutory damages if the

          violation was knowing or willful. 47 U.S.C. § 227.

                  38.      Defendant violated 47 U.S.C. § 227 et seq. by sending advertisements ■
                                                                                                         )
          by fax to Plaintiff and the other class members without their prior express invitation

          or permission and, to the extent Defendant will contend they sent the facsimiles on

          the basis of “established business relationship,” by failing to include the clear,




                                                       9
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 11 of 34 PageID #:16




      conspicuous, and content-rich opt-out notice required on the first page of each such

CN
C\J
CO
      facsimile.
CO
O
X
o            39.   Facsimile advertising imposes burdens on unwilling recipients that are
S
g
5
CL
      distinct from those imposed by other types of advertising. The content of the required
§
CO

S     opt-out notice is designed to ensure that the recipients know how to prevent and avoid
s
CO
i:
^r    future fax transmissions of advertising material, and to provide the various cost-free
ui
<
o     means Congress required to be made available to do so. If senders do not clearly and
Q
UJ
E
      conspicuously provide the opt-out content to the recipients, then the recipients are

      unable to stop the burdens imposed by this form of advertisement.

            40.    The TCPA is a strict liability statute and Defendant is liable to Plaintiff

      and the other class members even if its actions were negligent.

            41.    Defendant is liable because it sent the faxes, caused the faxes to be sent,

      participated in the activity giving rise to and/or constituting the violation, the faxes

      were sent on its behalf, or under general principles of vicarious liability applicable

      under the TCPA, including actual authority, apparent authority and ratification.

            42.    Defendant knew or should have known that Plaintiff and the other class

      members had not given express invitation or permission for Defendant or anybody

      else to send them advertisements by facsimile and that the faxes did not display the

      opt-out notices required by the TCPA (including the FCC’s regulations).

            43.    Defendant’s actions caused damages to Plaintiff and the other class

      members. Receiving Defendant’s junk faxes caused recipients to lose paper and toner

      consumed in the printing of Defendant’s faxes. Moreover, the subject faxes used
               (



                                                10
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 12 of 34 PageID #:17




      Plaintiffs and the class’s fax machines. The subject faxes cost Plaintiff time, as
CN
CM
00
      Plaintiffs valuable time was wasted receiving and reviewing Defendant’s illegal
CO
O
X
o     faxes, time that otherwise would have been spent on Plaintiffs business activities.
8
8
5
Q_
      Defendant’s faxes unlawfully interrupted Plaintiffs and the other class members’
CO

8     privacy interests in being left alone. Finally, the injury and property damage
8
CO
i:    sustained by Plaintiff and the other class members from the sending of the faxes
LLi
I-
<
o     occurred outside Defendant's premises.
Q
UJ
Cl
             44.     Even if Defendant did not intend to cause damage to Plaintiff and the

      other class members, did not intend to violate their privacy, and did not intend to

      waste the recipients’ valuable time with Defendant’s advertisements, those facts are

      irrelevant because the TCPA is a strict liability statute.

             WHEREFORE, Plaintiff, individually and on behalf of all others similarly-

      situated, demands judgment in its favor and against Defendant, jointly and severally

      as follows ^

             A.      That the Court adjudge and decree that the present case may be

      properly maintained as a class action, appoint Plaintiff as the representative of the

      class, and appoint Plaintiffs counsel as counsel for the class!

             B.      That the Court award $500.00 in statutory damages for each violation

      of the TCPA;

             C.      That the Court treble the statutory damages to $1,500 per violation if it
                                                          \
      finds that either Defendant’s conduct was knowing or willful;




                                                 11
         Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 13 of 34 PageID #:18




                D.     That the Court enter an injunction prohibiting Defendant from sending

CM
CM
CO
         advertisements by fax without first demonstrating that it first obtains express
CO
O
X
o        invitation or permission to fax advertisements or that it includes the required opt-
S
8
2
Q_
         out notice on each advertisement sent by fax to a person with whom Defendant has
§
CO

8        an established business relationship; and
8
?5
                E.    That the Court award costs and such further relief as the Court may
(n
H
<
o        deem just and proper.
o
UJ
\Z                                            COUNT II
                                             CONVERSION

               45.    Plaintiff incorporates all paragraphs preceding Count I as though fully

         set forth herein.

               46.    Plaintiff brings Count II on behalf of itself and a class of similarly-

         situated persons and alleging claims under the common law of conversion.

               47.    By sending unsolicited faxes to Plaintiff and the other class members,

         Defendant improperly and unlawfully converted their fax machines, toner and paper

         to Defendant’s own use. Defendant also converted the recipients’ time to its own
     (
         marketing use.

               48.    Immediately prior to the sending of the unsolicited faxes, Plaintiff and

         the other class members owned an unqualified and immediate right to possession of

         their fax machines, paper, toner, and employee time.

               49.    By     sending   the   unsolicited   faxes,   Defendant    permanently

         misappropriated the class members’ fax machines, toner, paper, and employee time

         to its own use. Such misappropriation was wrongful and without authorization.



                                                  12
     Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 14 of 34 PageID #:19




            50.   Defendant knew or should have known that its misappropriation of

CM
CM
00
     paper, toner, and employee time was wrongful and without authorization.
CO
O
X
o           51.   Plaintiff and the other class members were deprived of the use of the fax
8
8
5
CL
     machines, paper, toner, and employee time, which could no longer be used for any
CO

8    other purpose. Plaintiff and each class member thereby suffered damages as a result
8
?5
O’   of their receipt of unsolicited fax advertisements from Defendant.
dj
t-
<
o           52.   Each of Defendants unsolicited faxes that Plaintiff received effectively
o
UJ
\L
     stole Plaintiffs time by forcing one or more employees to receive, review, and act upon

     Defendant’s illegal faxes. Just the time spent in retrieving an unsolicited facsimile

     from the fax machine, reviewing it, and tossing it in the garbage can is burdensome

     and wasteful and converts Plaintiffs valuable time to Defendant’s marketing effort.

     Defendant knew or should have known business time is valuable to Plaintiff and the

     other class members.

           WHEREFORE, Plaintiff demands judgment in favor of itself and the entire

     class of similarly-situated others and against Defendant as follows^

           A.     That the Court adjudge and decree that the present case may be

     properly maintained as a class action, appoint Plaintiff as the representative of the

     class, and appoint Plaintiffs counsel as counsel for the class;

           B.     That the Court award appropriate damages;

           C.     That the Court award punitive damages.

           D.     That the Court award reasonable attorney’s fees!

           E.     That the Court award costs of suit; and




                                               13
            Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 15 of 34 PageID #:20




                 F.    That the Court award such further relief as it may deem just and proper.

 CM
 CM
 00
                                    Respectfully submitted,
 CO
 O
 X
       /\
 o                                  AMBASSADOR ANIMAL HOSPITAL, LTD., individually
 8
 8                                  and as the representative of a class of similarly-situated
 CL
                                    persons,
 §
 <o
. 8                                 By: /s/ Phillip A. Bock____
  8                                         One of its attorneys
 CO
• c
  ui                                Phillip A. Bock (ARDC #6224502)
 t—
 <
 D                              .   BOCK, HATCH, LEWIS & OPPENHEIM, LLC (#44533)
 Q
 UJ                                 134 N. La Salle St., Ste. 1000
 E
                                    Chicago, IL 60602
                                    Telephone: 312-658-5500
                                    Facsimile: 312-658-5555
                                    Email: service@classlawyers.com




                                                    14
     Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 16 of 34 PageID #:21


                                                                        FILED
                                                                        4/13/2020 3:49 PM
                                                                        DOROTHY BROWN
                                                                        CIRCUIT CLERK
                                                                        COOK COUNTY, IL
CM
CM
CO
                                                                        2020CH03822
CO
O
X
o
8
8
Q_

ro
8
8
CO
s:
uj
<
Q
Q
UJ
il




                                                       {




                                                       f




                                EXHIBIT A
          Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 17 of 34 PageID #:22
                              RECEIVED 03/2B/2018 09:53AM 16308309629            AMBASSADOR AH
      03-20-2018 8:55           066-486-9741          AMBASSADOR AN HOSP HANOUER P                                   1/1




              m
              HillS
04
04
00
CO
O
X
o
8
8
5
CL
            r NEW COUPON PAD for
§
CO

8
8
CO
            Hill’s® PRESCRIPTION DIE!
^r
ui
I-
<
Q
                     is on its way!
Q
LLj
E
                 Dear Veterinary Health Care Team,
                 We want to be part of your effort In providing the best care and
                 support for your NEW Prescription Diet® patients. In the first week
                 of April, please look for your Hill's* Envelope, which includes:
                 1.     Coupon pad
                 2.     A letter with coupon usage instructions




                                                                                   tr^rr^rrntzaxxc^
                                                                                   ■aiXiaaromiAWripw

                                                                                    *, !!
                                                                              %             IPIlflS
                                                                                                i iiriTUT
                                                                                   zl±-wmm             llslEU.1111


                           Hill's® Envelope You                       Coupon Pad (10 Sheets)
                                 Will Receive
               If you have any questions, please contact your Hill's Representative,
               Or call our Veterinary Consultation Service (VCS) at 1-800-548-VETS (8387).

               Enjoy!
               ^fouk. cftim/ids a± rftill's (fet rffuttltlan
                           To be removed from our distribution list, please call 1-866-486-9741
           Case: 1:20-cv-03326  Document #: 1-1 Filed: 06/05/20 Page 18 ofAMHAbbALIUK
                           KtUhlVtU oa/ia/i/mo o^tJbHM ibjoojoab^y
                                                                            34 PageID AH
                                                                                         #:23
      05-14-2018 13:37                           800-442-9910                             AMBASSADOR AN HOSP HANOUER P                                                      1/1




                                Buy 1 Case of Hill's® Prescription Diet®
CM
00
CO
o
X
O
8
8
5
                                                                Dental Care Chews                                                                            |p
Q_
                                                                                                                                                                tutu
§
m
8
                                                      Get 1 FREE Merchandiser!
8

                                    ~mgE£*
to




                                                                                       +
■^r
iii
                               F-f^smusSSr^fl
h-
<                                                             &
Q
a
LLJ
                                fSt
c
                                 IfSB.
                                    ig
                                              Buy 1 Case                                                                 Get 1 Free Merchandiser
                                               (6 bags)

                                                       Only valid 05/14/18-06/04/18
                                              1 order /clinic, 1 min - 5 max free merchandisers
                                                                                   DVM List     Order                                               Total       Unit
               SKU                  Product Description                   Size
                                                                                     Price    Quantity                                              Cost       MSRP*
                           Prescription Diet® Canine Dental Care
              10895                                                    6 * 12 oz    $75.96                                                                      $18.99
                                      Chews Treats Small Size
                           Prescription Diet® Canine Dental Care
              10894                                                    6 * 12 oz    $75.96                                                                      $18.99
                                Chews Treats Regular Size
                                                                                                                   Total

                                                      Get Your Free Merchandisers
                                                       (5 max free merchandisers)
                           Prescription Diet® Canine Dental Care
              10896                                                35 • ,99 oz    $44.10                                                                        $1.89
                               Chews Treats Regular Singles



                                                                       TO PLACE YOUR ORDER:

           Fax: 1-800-442-9910                                Email: customerservice(g>hillspet.com                                         Call; 1-800-354-4557

          Customer Name:                    _______________________                                                  Sold To:_____
          Address:______                    _______________________                                                  Ship To: ____
          City, State, Zip: _               _______________________                                                  Order Date:__
                                            To be removed from our distribution list, please call 1-866-486-9741
         for more Information on Hill's* Prescription Olet*, visit HlllsVet.com, call Customer Sarvlca at 1-800-354-4557 or contact your Hill’s Representative. Order
         fulfillment based on product availability end It not subject to substitution. Hill’s reserves the Hill’s reserves the right to cancel the promotion ot any dme. OZOIH
         Hill’s Pet Nutrition, Ire. •/•» Hill’s Pet Nutrition, Inc.* The Unit MSRP’s listed In this document ere recommendations only Bnd there Is no obligation on tha
         retailer to comply with these recommenditions.
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 19 of 34 PageID #:24


                                                                          FILED
                                                                          4/13/2020 3:49 PM
                                                                          DOROTHY BROWN
                                                                          CIRCUIT CLERK
                                                                          COOK COUNTY, IL
CVJ
CN
CO
                                                                          2020CH03822
CO
O                                                                            9067743
X
o
s
8
5
0.
§
m
8
8
CO


LU
<
o
a
LLJ

\L




                                 EXHIBIT B
                   I
     Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 20 of 34 PageID #:25




      BOCK, HATCH, LEWIS & OPPENHEIM, LLC
CM
CM
00
CO
                            134 North La Salle Street, Suite 1000
o
X
O                                     Chicago, IL 60602
a
a
                       312-658-5500 (Phone) . 312-658-5555 (Fax)
0-
§
                                         April 13, 2020
a
a
CO   VIA PROCESS SERVER
LU
f-
<
Q
     Hill’s Pet Nutrition, Inc.
Q
LU
     do The Corporation Trust Company
c    Corporation Trust Center
     1209 Orange Street
     Wilmington, DE 19601


           Re-'   Demand for Preservation of Tangible Documents and Electronically
                  Stored Information in Ambassador Animal Hospital, Ltd. v. Hill’s
                  Pet Nutrition, Inc.

     Dear sir or madame;

            We represent Ambassador Animal Hospital, Ltd. (“Plaintiff’) in the above
     mentioned case. Plaintiff alleges that Hill’s Pet Nutrition, Inc. (“Defendant” or
     “you”) sent unsolicited advertisements by fax in violation of the TCPA.

            We consider electronic data to be a valuable and irreplaceable source of
     discovery and evidence in this matter. The laws and rules prohibiting the
     destruction of evidence apply to electronic data with the. same force as they apply to
     other kinds of evidence.

            Plaintiff hereby demands that you preserve all documents, tangible things
     and electronically stored information potentially relevant to the issues in this cause.
     As used in this document, “you” and “your” refers to Hill’s Pet Nutrition, Inc., its
     predecessors, successors, parents, subsidiaries, divisions or affiliates, and their
     respective officers, directors, agents, attorneys, accountants, employees, partners or
     other persons occupying similar positions or performing similar functions. “Third
     parties,” as used in this document, refer to anyone taking action on behalf of either
     Defendant and any employees or agents thereof.
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 21 of 34 PageID #:26


      Hill’s Pet Nutrition, Inc.
      April 13, 2020
      Page 2 of 8

CN
             You    should anticipate that much of the information subject to disclosure or
CvJ
CO
CO
      responsive     to discovery in this matter is stored on your current and former
O
X
o
      computer      systems and other media and devices (including personal digital
8     assistants,   voice-messaging systems, online repositories and cell phones).
8
5
Q.           Electronically stored information (“ESI”) should be afforded the broadest
§
n     possible definition and includes (by way of example and not as an exclusive list)
8     potentially relevant information electronically, magnetically or optically stored as:
8
co


ili
                Image and facsimile files (e.g, .pdf, .tiff, .jpg, .gif images);
h-
<               Digital communications (e.g., e-mail, voicemail, instant
o
o
UJ
                messaging, text messages, and all social media content);
E               Word processed documents and drafts (e.g., using Word or
                WordPerfect or any other word processing system);
                Spreadsheets and tables (e.g., Excel, Lotus 123, or any other
                computer-generated worksheets);
                Network access and server activity logs;
                Databases (e.g., Access, Oracle, SQL Server data, SAP);
                Contact and Relationship Management Data (e.g, Outlook,
                Salesforce, ACT!);
                Calendar and Diary Application Data (e.g., Outlook, Yahoo,
                Google, blog tools);
                Online Access Data (e.g, temporary internet files, history,
                cookies);
                Presentations (e.g, PowerPoint, Corel Presentations)
                Project management application data; and
                Back up and archival files (e.g, Zip, .GHO).

            ESI also includes information or data stored on proprietary software,
      databases or systems.

             ESI resides not only in areas of electronic, magnetic and optical storage
      media reasonably accessible to you, but also in areas you may deem not reasonably
      accessible. You are obliged to preserve potentially relevant evidence from both these
      sources of ESI, even if you do not anticipate producing such ESI.

            The demand that you preserve both accessible and inaccessible ESI is
      reasonable and necessary. Pursuant to amendments to the Federal Rules of Civil
      Procedure that have been approved by the United States Supreme Court (eff.
      12/1/05), you must identify all sources of ESI you decline to produce and
      demonstrate to the court why such sources are not reasonably accessible. For good
      cause shown, the court may then order production of the ESI, even if it finds that it
      is not reasonably accessible. Accordingly, even ESI that you deem reasonably
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 22 of 34 PageID #:27


      Hill’s Pet Nutrition, Inc.
      April 13, 2020
      Page 3 of 8

CM
      inaccessible must be preserved in the interim so as not to deprive the Plaintiff of its
CM
00
CO    right to secure the evidence or the Court of its right to adjudicate the issue.
O
X
o
8                     A.     Preservation Requires Immediate Intervention
8
Q.           You must act immediately to preserve potentially relevant ESI including,
§
CO    without limitation, information with the earlier of a Created or Last Modified date
8     on or after January 1, 2015 through the date of this demand and concerning:
8
CO


liJ
            a. All electronic mail (“e-mail”) and information about e-mail
f—
<              (including message contents, header information, and logs of e-mail
Q
Q
UJ
               systems usage) sent or received by Defendant, third parties, or
Cl             anyone relating to’Defendant or third parties!
            b. All other e-mail and information about e-mail (including message
               contents, header information, and logs of e-mail systems usage)
               containing information about Defendant or third parties or work
               performed for Defendant of third parties!
            c. All databases (including all records and field structural information
               in such databases) containing any reference to and/or information
               about Defendant or Defendant’s intended fax recipients, or third
               parties or third-parties’ intended fax recipients!
            d. All logs of faxing activity (including all reports indicating success or
               failure of attempted transmission) containing information about
               Defendant and/or Defendant’s intended fax recipients, or third
               parties or third parties’ intended fax recipients!
            e. All word processing files and file fragments containing information
               about Defendant or third parties!
            f. All electronic data files and file fragments created by application
               programs that process financial, accounting, and billing information
               related to Defendant or third parties!
            g. All files and file fragments containing information from electronic
               calendars and scheduling programs regarding Defendant and/or fax
               transmissions sent on behalf of Defendant, or third parties and/or
               fax transmissions sent on behalf of third parties!
            h. All electronic data files and file fragments created or used via
               electronic spreadsheet programs where such data files contain
               information about Defendant and/or Defendant’s intended fax
               recipients, or third parties and/or third parties’ intended fax
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 23 of 34 PageID #:28


      Hill’s Pet Nutrition, Inc.
      April 13, 2020
      Page 4 of 8

CM
                  recipients; including files and file fragments created by Defendant
CM
CO
CO                or third parties;
o
X
O
8            1.   All other electronic data containing information about Defendant or
8                 third parties; and
CL
§           J-    All e-mail from third party sources that may contain references or
(O

8
                  correspondence relating to Defendant or third parties.
8
CO

•sr
             Adequate preservation of ESI requires more than simply refraining from
UJ    efforts to destroy or dispose of such evidence. You must also intervene to prevent
I-
<
Q     loss due to routine operations and employ proper techniques and protocols suited to
O
LLJ   protection of ESI. Be advised that sources of ESI are altered and erased by
E     continued use of your computers and other devices. Booting a drive, examining its
      contents or running any application will irretrievably alter the evidence it contains
      and may constitute unlawful spoliation of evidence. Consequently, alteration and
      erasure may result from your failure to act diligently and responsibly to prevent
      loss or corruption of ESI. Nothing in this demand for preservation of ESI should be
      understood to diminish your concurrent obligation to preserve document, tangible
      things and other potentially relevant evidence.

                              B.    Suspension of Routine Destruction

             You are directed to immediately initiate a litigation hold for potentially
      relevant ESI, documents and tangible things, and to act diligently and in good faith
      to secure and audit compliance with such litigation hold. You are further directed to
      immediately identify and modify or suspend features of your information systems
      and devices that, in routine operation, operate to cause the loss of potentially
      relevant ESI. Examples of such features and operations include:

                  Purging the contents of e-mail repositories by age, capacity or other
                  criteria;
                  Using data or media wiping, disposal, erasure or encryption
                  utilities or devices;
                  Overwriting, erasing, destroying or discarding back up media;
                  Re-assigning, re-imaging or disposing of systems, servers, devices
                  or media;
                  Running antivirus or other programs effecting wholesale metadata
                  alteration;
                  Releasing.or purging online storage repositories;
                  Using metadata stripper utilities;
                  Disabling server or IM logging; and,
                  Executing chive or file defragmentation or compression programs.
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 24 of 34 PageID #:29


      Hill’s Pet Nutrition, Inc.
      April 13, 2020
      Page 5 of 8

CM
                                        C.     Preservation by Imaging
CM
03
CO
O
X
o            You should take affirmative steps to prevent anyone with access to your data,
g     systems and archives from seeking to modify, destroy or hide electronic evidence on
g
      network or local hard drives (such as by deleting or overwriting files, using data
5
CL    shredding and overwriting applications, defragmentation, re-imaging or replacing
      drives, encryption, compression, steganography or the like). With respect to local
g     hard drives, one way to protect existing data on local hard drives is by the creation
g
?5    and authentication of a forensically qualified image of all sectors of the drive. Such
lii
      a forensically qualified duplicate may also be called a bitstream image or clone of
<
Q
      the drive. Be advised that a conventional back up of a hard drive is not a
O
UJ
      forensically qualified image because it only captures active, unlocked data files and
      fails to preserve forensically significant data that may exist in such areas as
      unallocated space, slack space and the swap file.

            With respect to the hard drives and storage devices maintained offsite,
      including Cloud Based Data Storage, including any File Transfer Protocol Host
      Account or Server Storage, whether provided by a server owned or maintained by
      your subsidiaries, agents, and/or contractors, maintained by a company on behalf of
      you or shared by you and Defendant or any third parties, demand is made that you
      preserve the ESI on those devices.

             With regard to all data storage for Defendant or any employee, subsidiary,
      contractor, or agent, stop any activity which my result in the loss of such electronic
      data, including the rotation, destruction, overwriting, and/or erasure of such media
      in whole or in part, unless a true and correct copy of each such electronic file has
      been made and steps have been taken to assure that such copy will be preserved
      and accessible for purposes of this litigation

                                   D.        Preservation in Native Form

             You should anticipate that certain ESI, including but not limited to
      spreadsheets and databases, will be sought in the form or forms in which it is
      ordinarily maintained. Accordingly, you should preserve ESI in such native forms,
      and you should not select methods to preserve ESI that remove or degrade the
      ability to search your ESI by electronic means or make it difficult or burdensome to
      access or use the information efficiently in the litigation. You should additionally
      refrain from actions that shift ESI from reasonably accessible media and forms to
      less accessible media and forms if the effect of such actions is to make such ESI not
      reasonably accessible.
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 25 of 34 PageID #:30


      Hill’s Pet Nutrition, Inc.
      April 13, 2020
      Page 6 of 8

CM
                                            E.    Metadata
04
GO
CO
O
X
o            You should further anticipate the need to disclose and produce system and
8     application metadata and act to preserve it. System metadata is information
8
      describing the history and characteristics of other ESI. This information is typically
Q.
C>
      associated with tracking or managing an electronic file and often includes data
CO    reflecting a file’s name, size, custodian, location and dates of creation and last
8     modification or access. Application metadata is information automatically included
8
?>    or embedded in electronic files but which may not be apparent to a user, including
iii
      deleted content, draft language, commentary, collaboration and distribution data
i-
<
0
      and dates of creation and printing. Be advised that metadata may be overwritten or
o
UJ
      corrupted by careless handling or improper steps to preserve ESI. For e-mail,
tE    metadata includes all header routing data and Base 64 encoded attachment data, in
      addition to the To, From, Subject, Received Date, CC and BCC fields.

                                            F.     Servers

             With respect to servers like those used to manage e-mail (e.g., Microsoft
      Exchange, Lotus Domino) or network storage (often called a user’s “network share”),
      the complete contents of each user’s network share and e-mail account should be
      preserved. There are several ways to preserve the contents of a server depending
      upon, e.g., its RAID configuration and whether it can be downed or must be online
      24/7. Please call to discuss the sufficiency of preservation methods if you have
      questions.

                                     G.    Ancillary Preservation

             You must preserve documents and other tangible items that may be required
      to access, interpret or search potentially relevant ESI, including programs, utilities,
      logs, control sheets, specifications, indices, naming protocols, file lists, network
      diagrams, flow charts, instruction sheets, data entry forms, abbreviation keys, user
      ID and password rosters, legacy or proprietary devices, or the like.

                         H,        Paper Preservation of ESI is Inadequate

             As hard copies do not preserve electronic searchability or metadata, they are
      not an adequate substitute for, or cumulative of, electronically stored versions. If
      information exists in both electronic and paper forms, you should preserve both
      forms.
      Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 26 of 34 PageID #:31


      Hill’s Pet Nutrition, Inc.
      April 13, 2020
      Page 7 of 8

CM
                            I.      Agents, Attorneys and Third Parties
CM
00
CO
O
X
a            Your preservation obligation extends beyond ESI in your care, possession or
8     custody and includes ESI in the custody of others that is subject to your direction or
8
2
      control. Accordingly, you must notify any current or former agent, attorney,
ea­   employee, custodian or contractor in possession of potentially relevant ESI to
rn
n     preserve such ESI to the full extent of your obligation to do so, and you must take
8     reasonable steps to secure their compliance.
8
?5
■^r
lii
                                        J.     Preservation Protocols
I-
<
o
o
UJ
             We desire to work with you to agree upon an acceptable protocol for
LL    forensically sound preservation and can supply a suitable protocol, if you will
      furnish an inventory of the systems and media to be preserved. Else, if you will
      promptly disclose the preservation protocol you intend to employ, perhaps we can
      identify any points of disagreement and resolve them. A successful and compliant
      ESI preservation effort requires expertise. If you do not currently have such
      expertise at your disposal, we urge you to engage the services of an expert in
      electronic evidence and computer forensics. Perhaps our respective expert(s) can
      work cooperatively to secure a balance between evidence preservation and burden
      that’s fair to both sides and acceptable to the Court.

                                   K.        Do Not Delay Preservation

             I am available to discuss reasonable preservation steps; however, you should
      not defer preservation steps pending such discussions if ESI may be lost or
      corrupted as a consequence of delay. Should your failure to preserve potentially
      relevant evidence result in the corruption, loss or delay in production of evidence to
      which we are entitled, such failure would constitute spoliation of evidence, and we
      will not hesitate to seek sanctions.
     Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 27 of 34 PageID #:32


     Hill’s Pet Nutrition, Inc.
     April 13, 2020
     Page 8 of 8

CM
                                  L.   Confirmation of Compliance
CM
00
CO
O
X
o           Please confirm that you have taken the steps outlined in this letter to
8    preserve ESI and tangible documents potentially relevant to this action. If you have
8
     not undertaken the steps outlined above, or have taken other actions, please
Q.   describe what you.have done to preserve potentially relevant evidence.
§
co
a                                            Respectfully,
8
CO

TT
id
                                             /s/ Phillip A. Bock
h-
<
O
o
UJ
                                             Phillip A. Bock
d
                                             Bock, Hatch, Lewis & Oppenheim, LLC
                                             134 N. LaSalle St., Suite 1000
                                             Chicago, IL 60602
                                             (312)658-5500
                                             phil@classlawvers.com
               Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 28 of 34 PageID #:33
  Return Date: No return date scheduled
  Hearing Date: 8/11/2020 10:30 AM -10:30 AM
  Courtroom Number: 2102
  Location: District 1 Court                                                                FILED
           Cook County, IL                                                                  4/13/2020 7:53 PM
                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS,D0R0THY BR0WN
                                 COUNTY DEPARTMENT, CHANCERY DIVISION      CIRCUIT CLERK
                                                                                           COOK COUNTY, IL
CM
CM
00
                                                                                           2020CH03822
CO
O
X
              AMBASSADOR ANIMAL HOSPITAL, LTD.,                  )
o             individually and as the representative of a        )                         9069135
S
              class of similarly-situated persons,               )
2
Q_
                                                                 )
CO
in                                             Plaintiff,        )
S
                                                                 )      No. 2020 CH 03822
8                            v.                                  )
CO
C
■^r
                                                                 )
LLi
H             HILL’S PET NUTRITION, INC,                         )
<
O                                                                )
Q
UJ                                             Defendant.        )
E

                                      MOTION FOR CLASS CERTIFICATION

                      Plaintiff, Ambassador Animal Hospital, Ltd., on behalf of itself and all others

              similarly situated, respectfully moves the Court pursuant to 735 ILCS 5/2-801, et

              seq.. to certify a class in this case, offering the following in support thereof

                      1. •   Plaintiff proposes the following class definition:

                     All persons sent at least one telephone facsimile message (a “fax”): (i)
                     on or after April 13, 2016; (2) from or on behalf of Hill’s; (3) advertising
                     property, goods, or services of Hill’s! (4) without the fax recipient’s
                     prior express invitation or permission! and (5) without the clear and
                     conspicuous opt-out notice required by 47 C.F.R. § 64.1200 (a) (4) (iii).

              Excluded from the proposed class are Defendant, any entity in which Defendant has

              a controlling interest, Defendant’s employees, officers, and directors, Defendant’s

              legal representatives, heirs, successors, and assigns, and any Judge assigned to this

              action, and his or her family.

                     2.      The class defined above is so numerous that joinder of all members is

              impracticable. 735 ILCS 5/2-80l(l). A class action is appropriate when joinder is

              economically impracticable for both the litigants and the court. 735 ILCS 5/2-80l(l);
     Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 29 of 34 PageID #:34




     see also Steinberg v. Chicago Med. Sch., 69 Ill. 2d 320 (1977). YVhen.there is a large

CM
CM
CO
     number of potential claimants, and the individual amount of each claim is relatively
CO
O
X
o    small, Illinois courts are particularly receptive to a class action. See Miner v.
g
g
5
Q.
     Gillette Co., 87 Ill. 2d 7 (1981). Although there is no “magic number” that always
CO
in

g    establishes whether a class is so numerous that individual joinder would be
g
CO
s:   impracticable, 40 is typically treated as the threshold above which numerositv is
ui
i-
<
Q    presumed. See Wood River Area Devel. Corp. v. Germania Fed. Savings and Loan
Q
W
E
     Assoc., 198 Ill. App. 3d 445, 450 (5th Dist: 1990) (“Our research has supported this

     guideline”). Class-related discovery will provide the Court with the necessary

     details, but on information and belief the class in this case exceeds 40 members.

           3.     There are questions of fact or law common to the class, which

     predominate over any question affecting only individual members. 735 ILCS 5/2-801

     (2). The case involves common fact questions about Defendant’s practice of sending

     advertisements by facsimile and common legal questions under the federal

     Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), such as;

                  a.    Whether Defendant sent unsolicited advertisements by fax;

                  b.    Whether      Defendant’s     faxes    advertised   the   commercial

           availability or quality of any property, goods, or services;

                 c.     The manner and method Defendant used to compile or obtain

           the list(s) of fax numbers to which they sent advertisements by fax;

                  d.    Whether     Defendant       faxed    advertisements   without    first

           obtaining the recipients’ express permission or invitation;




                                                2
           Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 30 of 34 PageID #:35




                          e.    Whether Defendant included clear and conspicuous opt-out

CM
CM
CO
                 notices on its faxed advertisements, including all content the TCPA requires;
CO
o
I
o                         f.    Whether Defendant is directly or vicariously liable for violating
g
g
5
Q_
                 the TCPA;
CO
in


g                         g-    Whether Plaintiff and the other class members are entitled to
g
CO
c                                                                                                /
                 statutory damages!
di
H
<
Q                     ,   h.    Whether     Defendant     should    be   enjoined   from     faxing
Q
LLj
E
                 advertisements in the future!
      Vw



                          1.    Whether the Court should award trebled damages! and

                          ]•    Whether    Defendant's    conduct    constituted    common     law

                 conversion.

                 4.       In P.J.’s Concrete Pumping Serv., 345 Ill. App. 3d 992, 1003 (2d Dist.

           2004), the Appellate Court explained why certification is especially appropriate in a

           case involving uniform misconduct:

                 The primary factual issue in this case is a uniform billing practice that
                 allegedly violated the Consumer Fraud Act in the same manner as to
                 all class members. The propriety of such a uniform practice is
                 amenable to being resolved in a class action. Once the trial court finds
                 that a predominating question of fact or law exists, the presence of
                 individual questions does not necessarily defeat class certification.

           Id., citing Kennedy v. Commercial Carriers. Inc., 294 Ill. App. 3d 34, 39 (1st Dist.

           1997). Similarly, this case will focus squarely on Defendant’s fax advertising

           campaigns.

                 5.       Plaintiff and its counsel will adequately protect the interests of the

           class. 735 ILCS 5/2*801 (3). The adequate representation requirement is designed



                                                      3
       Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 31 of 34 PageID #:36




      to ensure that all class members will receive proper, efficient, and appropriate

CM
CM
00
      protection of their interests in the presentation of the claims. See Gordon v. Boden,
CO
O
X
o     224 Ill. App. 3d 195, 203 (1st Dist. 1991). The adequacy of representation
a
a
2
CL
      requirement is satisfied if Plaintiffs counsel are qualified, experienced, and
CO
If)

      generally able to conduct the proposed litigation and there are no antagonistic
?5
T     interests between the representative party and the class. See Carillo v. Jam
iii
<
o     Productions, Ltd., 108 Ill. App. 3d 126 (1st Dist. 1982). Plaintiff has retained^
o
UJ

g:
      counsel experienced in class actions generally and the TCPA specifically.

            6.     This class action is an appropriate method for the fair and efficient

      adjudication of the controversy. 735 ILCS 5/2-801 (4). Section 5/2-801 (4) requires

      that the “class action is an appropriate method for the fair and efficient adjudication

      of the controversy.” 735 ILCS 5/2-801(4). When the first three statutory criteria are

      met, this “manifests] that the final requirement of the statute is fulfilled.”

      Steinberg. 69 Ill. 2d at 339. See also Barliantv. Follett Corp., 74 Ill. 2d 226, 239-40

      (1978). As demonstrated above, the first three criteria are met in this action.

            7.     Moreover, when determining whether a class action is appropriate,

      courts often consider whether the class action device can best secure economies of

      time, effort and expenses and promote uniformity of decision or accomplish other

      ends of equity and justice in the case under consideration. See, e.g., Gordon, 224 Ill.

      App. 3d at 203. Here, the individual class members suffered damages that, while

      cognizable, are small in terms of their dollar value. Given the small amount of

      money at issue for each class member and the fact that proof of the class’s claims




                                                4
     Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 32 of 34 PageID #:37




     will involve the same central issues, this single case—rather than hundreds of

CM
CM
CO
     individual cases—offers the best (and perhaps only) means for litigating these
CO
O
X
o    claims against Defendant.
8
8
5
CL
           WHEREFORE, Plaintiff prays that this Court enter an order pursuant to 735
CO
in


8    ILCS 5/2-801 certifying the class, appointing Plaintiff as the class representative,
8
CO

o-   and appointing Plaintiffs attorneys as class counsel.
ui
<
o                               Respectfully submitted,
o
UJ
E
                                AMBASSADOR ANIMAL HOSPITAL, LTD., individually
                            i   and as the representative of a class of similarly-situated
                                persons,

                                By: /s/ Phillip A. Bock
                                        One of its attorneys

                                Phillip A. Bock (ARDC #6224502)
                                BOCK, HATCH, LEWIS & OPPENHEIM, LLC (#44533)
                                134 N. La Salle St., Ste. 1000
                                Chicago, IL 60602
                                Telephone: 312-658-5500
                                Facsimile: 312-658-5555
                                service@classlawyers.com



                                 CERTIFICATE OF SERVICE

            I hereby certify that I caused a true and correct copy of the foregoing Motion
     for Class Certification to be served on each Defendant with the Summons and Class
     Action Complaint.

                                                      /s/ Phillip A. Bock




                                                5 '
                Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 33 of 34 PageID #:38
   Return Date: No return date scheduled
   Hearing Date: 8/11/2020 10:30 AM -10:30 AM
   Courtroom Number: 2102
   Location: District 1 Court                                            FILED
            Cook County, IL                                              4/23/2020 1:59 PM
                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY brown
                                                                         CIRCUIT CLERK
                               COUNTY DEPARTMENT, CHANCERY DIVISION      COOK COUNTY, IL
  CN
  CM
  CO
                                                                         2020CH03822
  CO
  O            AMBASSADOR ANIMAL HOSPITAL,           )
  X
 o             LTD., individually and as the         )                   9130745
 S
 8             representative of a class of similarly-         )
 5
 Q_
               situated persons,                               )
 CT)
 in                                                            )        No. 20 CH 03822
  8                                             Plaintiff,     )
' 8
  CO
                              v.                               )        CLASS ACTION
  a
  o-                                                           )
 iii           HILL’S PET NUTRITION, INC.,                     )
 <                                                             )
 O
 a
 UJ                                             Defendant.     )
 K

                                                     NOTICE OF MOTION

                       On July 6. 2020, at 10-30 a.m, or as soon thereafter as counsel may be

               heard, I shall appear before the Honorable Judge David B. Atkins, or any Judge

               sitting in his stead, in Courtroom 2102 of the Richard J. Daley Center, 50 W.

               Washington Street, Chicago, Illinois, and then and there present Plaintiffs

               Motion for Class Certification




                                                               Is/ Phillip A. Bock________
                                                               One of Plaintiffs Attorneys

                                                              Phillip A. Bock (ARDC #6224502)
                                                              Bock, Hatch, Lewis & Oppenheim LLC
                                                              134 N. La Salle Street, Suite 1000
                                                              Chicago, IL 60602
                                                              Telephone^ 312-658-5500
                                                              Email: service@classlawvers.com
     Case: 1:20-cv-03326 Document #: 1-1 Filed: 06/05/20 Page 34 of 34 PageID #:39




                                CERTIFICATE OF SERVICE

CM
CM
CO
            I hereby certify that I caused a true and correct copy of the foregoing Notice
CO
O
X
o    of Motion for Class Certification to be served on each Defendant with the Summons.
8
8
5
CL
     Class Action Complaint, and Motion for Class Certification.
O



8
8
CO
ss
ID
<
O
o
UJ                                                /s/ Phillip A. Bock________
g:
                                                  One of Plaintiffs Attorneys




        \




                                              2




                                                            i
